NO. 12-17-00126-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

CHRISTOPHER CORY COLLINS,                                 §   APPEAL FROM THE
APPELLANT

V.                                                        §   COUNTY COURT AT LAW

THE STATE OF TEXAS,
APPELLEE                                                  §   NACOGDOCHES COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 44.3.
         On April 20, 2017, the clerk of this Court notified Appellant that the notice of appeal
failed to contain the information specifically required by Texas Rule of Appellate Procedure 9.1,
i.e., the notice of appeal failed to possess counsel’s signature. See TEX. R. APP. P. 9.1(a), (c).
Appellant was informed that failure to file a proper notice of appeal on or before May 22, 2017,
would result in referral to the Court for dismissal. See TEX. R. APP. P. 44.3. The date for filing a
proper notice of appeal has passed, and Appellant has not complied with the Court’s request.
         Because Appellant has failed, after notice, to comply with Rule 9.1, the appeal is
dismissed. See id.; see also TEX. R. APP. P. 42.3(f).
Opinion delivered May 31, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 31, 2017


                                         NO. 12-17-00126-CR


                               CHRISTOPHER CORY COLLINS,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                Appeal from the County Court at Law
                     of Nacogdoches County, Texas (Tr.Ct.No. CF1600254)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.